                                           Case 4:19-cv-06648-HSG Document 25 Filed 05/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ZACKARY T. HARRIS,                                Case No. 19-cv-06648-HSG
                                   8                    Plaintiff,                           ORDER DENYING REQUEST FOR
                                                                                             RULING OR ORDER; DENYING
                                   9              v.                                         REQUEST FOR APPOINTMENT OF
                                                                                             COUNSEL
                                  10       BRENDEN BULLARD, et al.,
                                                                                             Re: Dkt. No. 24
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at Pelican Bay State Prison, has filed the instant pro se action pursuant

                                  14   to 42 U.S.C. § 1983. Now pending before the Court is plaintiff’s request for a ruling, order, or

                                  15   conclusion to this case, and his request for appointment of counsel. Dkt. No. 24. Plaintiff’s

                                  16   requests are DENIED. The Court cannot issue a ruling in this case as there is currently no

                                  17   operative complaint and no defendants have been identified or served.1 This is plaintiff’s second

                                  18   request for appointment of counsel. Dkt. No. 15. The Court denied plaintiff’s first request for

                                  19   appointment of counsel on January 21, 2020 for lack of exceptional circumstances. See Dkt. No.

                                  20   16 at 5-6. Plaintiff has not alleged, much less demonstrated, a change in his circumstances since

                                  21   January 21, 2020. Accordingly, plaintiff’s second request for appointment of counsel is denied for

                                  22   the same reasons set forth in the January 21, 2020 order. See Dkt. No. 16 at 5-6.

                                  23           Plaintiff informs the Court that he has been unable to access his legal files and paperwork

                                  24   for over a month. Dkt. No. 24. The Court will sua sponte grant plaintiff an extension of time to

                                  25   June 19, 2020 to file his second amended complaint.

                                  26
                                       1
                                  27    On January 21, 2020, the Court dismissed the amended complaint with leave to amend, and
                                       denied plaintiff’s request for appointment of counsel for lack of exceptional circumstances. Dkt.
                                  28   No. 16. The Court has since granted plaintiff two extensions of time to May 15, 2020 to file a
                                       second amended complaint. Dkt. Nos. 18, 23.
                                          Case 4:19-cv-06648-HSG Document 25 Filed 05/08/20 Page 2 of 2




                                   1         This order terminates Dkt. No 24.

                                   2         IT IS SO ORDERED.

                                   3   Dated: May 8, 2020

                                   4                                             ______________________________________
                                                                                 HAYWOOD S. GILLIAM, JR.
                                   5                                             United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                 2
